Citation Nr: 0023830	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  95-32 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for foot and ankle 
disorders (other than pes planus) on a direct basis.

2.  Entitlement to service connection for pain in the feet, 
ankles and knees, as due to undiagnosed illness.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from December 1970 to 
December 1972, August 1976 to August 1987, August 1991 to 
September 1992, and December 1995 to August 1996.  He served 
in the Southwest Asian theater of operations during the 
Persian Gulf War from August 26, 1991, to August 7, 1992.

This case arises on appeal from an April 1994 rating decision 
issued by the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO), that denied the above-
noted claims.  In August 1997 and October 1999, the Board 
remanded this case to the RO.  As discussed below, it is 
again necessary to remand these claims.

In a June 1999 VA Form 9 that was not before the Board in 
October 1999, the veteran requested a hearing before a member 
of the Board at the RO.  Accordingly, while the Board 
sincerely regrets the delay, in order to afford the veteran 
due process the case must be remanded to the RO for an 
appropriate hearing to be scheduled.

The claims are REMANDED for the following:

Schedule the veteran for a hearing before 
a traveling Member of the Board in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


